DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Claim Objections
Claim(s) 1, 3, 5, 9-10, 14, and 18-20 is/are objected to because of the following informalities:  
In claim(s) 1, the limitation 
‘wherein the processing circuit is configured to determine one or more stimulus responses in the psychophysiological signal trace’

 should be amended to recite
‘wherein the processing circuit is configured to determine the one or more stimulus responses indicated in the psychophysiological signal trace’. 

Similarly, in claim(s) 14, the limitation
‘determining one or more stimulus responses in the psychophysiological signal trace’

should be amended to recite 
‘determining the one or more stimulus responses indicated in the psychophysiological signal trace’. 

In claim(s) 3, each recitation of the phrase ‘based on’ should be amended to recite ‘is based on’.  

The body of claim(s) 3 which recites 
wherein the determination of the first contribution based on the one or more determined stimulus responses in the psychophysiological signal trace in a past first predetermined time window;
and to wherein the processing circuit unit is configured to determine the second contribution to the estimated future cortisol level trace in the upcoming second predetermined time window,
wherein the determination of the second contribution based on one or more anticipated future stimulus responses, which are expected to occur in the second predetermined time window.

should be amended to recite
wherein the determination of the first contribution is based on the one or more determined stimulus responses in the psychophysiological signal trace in a past first predetermined time window; 
wherein the processing circuit unit is configured to determine the second contribution to the estimated future cortisol level trace in the upcoming second predetermined time window,
wherein the determination of the second contribution is based on the one or more anticipated future stimulus responses, where the one or more anticipated future stimulus responses are expected to occur in the second predetermined time window.

The body of claim(s) 5 which recites 
wherein the one or more stimulus responses in the second time window are equal to or reversed in order with respect to the one or more stimulus responses in the first time window. 

should be amended to include the following punctuation

, or reversed in order with respect to, the one or more stimulus responses in the first time window. 


In claim(s) 9 and 18, the term ‘anticipated future stimulus responses’ should be amended to recite ‘the anticipated future stimulus responses’. 
The body of claim(s) 10 reciting

wherein the determining of the first estimated future emotional and a second estimated future emotional state of the user comprises:
determining a first second contribution to the estimated future cortisol level trace based on one or more first anticipated future stimulus responses;
determining a first estimated future emotional state of the user based on the first contribution and the first second contribution to the estimated future cortisol level trace;
determining a second contribution to the estimated future cortisol level trace based on zero or more second anticipated future stimulus responses;
and determining a second estimated future emotional state of the user based on the first contribution to the estimated future cortisol level trace and the second contribution to the estimated future cortisol level trace.

should be amended to recite

wherein the processing circuit is configured determine a first estimated future emotional state of the user and a second estimated future emotional state of the user,
wherein the determining of the first estimated future emotional state of the user and [[a]] the second estimated future emotional state of the user comprises:
determining a first second contribution to the estimated future cortisol level trace based on one or more first anticipated future stimulus responses;
determining [[a]] the first estimated future emotional state of the user based on the first contribution and the first second contribution to the estimated future cortisol level trace;
determining a second contribution to the estimated future cortisol level trace based on zero or more second anticipated future stimulus responses;
and determining [[a]] the second estimated future emotional state of the user based on the first contribution to the estimated future cortisol level trace and the second contribution to the estimated future cortisol level trace.

(Examiner notes: depending on the resolution to the matters of clarity raised for claim(s) 10 in view of the § 112(b) rejection below, this suggestion may be obviated/moot). 


The method as claimed in claim 14, further comprising determining a first and a second estimated future emotional state of the user wherein the determining of the first estimated future emotional and a second estimated future emotional state of the user comprises:
determining a first second contribution to the estimated future cortisol level trace based on one or more first anticipated future stimulus responses;
determining a first estimated future emotional state of the user based on the first contribution and the first second contribution to the estimated future cortisol level trace;
determining a second contribution to the estimated future cortisol level trace based on zero or more second anticipated future stimulus responses;
and determining a second estimated future emotional state of the user based on the first contribution to the estimated future cortisol level trace and the second contribution to the estimated future cortisol level trace.

should be amended to recite

The method as claimed in claim 14, further comprising determining a first estimate future emotional state of the user and a second estimated future emotional state of the user wherein the determining of the first estimated future emotional state of the user and [[a]] the second estimated future emotional state of the user comprises:
determining a first second contribution to the estimated future cortisol level trace based on one or more first anticipated future stimulus responses;
determining [[a]] the first estimated future emotional state of the user based on the first contribution to the estimated future cortisol level trace and the first second contribution to the estimated future cortisol level trace;
determining a second contribution to the estimated future cortisol level trace based on zero or more second anticipated future stimulus responses;
and determining [[a]] the second estimated future emotional state of the user based on the first contribution to the estimated future cortisol level trace and the second contribution to the estimated future cortisol level trace.

(Examiner notes: depending on the resolution to the matters of clarity raised for claim(s) 19 in view of the § 112(b) rejection below, this suggestion may be obviated/moot). 

In claim(s) 20, the term ‘processor’ should be amended to recite ‘a processor’. 

Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-11 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The body of claim(s) 10 recites 
wherein the determining of the first estimated future emotional and a second estimated future emotional state of the user comprises:
determining a first second contribution to the estimated future cortisol level trace based on one or more first anticipated future stimulus responses;
determining a first estimated future emotional state of the user based on the first contribution and the first second contribution to the estimated future cortisol level trace;
determining a second contribution to the estimated future cortisol level trace based on zero or more second anticipated future stimulus responses;
and determining a second estimated future emotional state of the user based on the first contribution to the estimated future cortisol level trace and the second contribution to the estimated future cortisol level trace.

In the context of the  claim(s), it is not clear what the term ‘a first second contribution’ refers to.  Is this term a misprint of first contribution or second contribution?  Or does the term refer to an additional second contribution to the estimation?  The claim then goes on to recite ‘determining a second contribution’ where claim 1 already recites ‘determin[ing] a second contribution’ and where, in view of the previous recitation of a ‘first second contribution’, it is not clear what is referred to by the recitation of ‘a second contribution’ in the second to last limitation of the body of claim(s) 10.  The second to zero or more second anticipated future stimulus responses’.  Even without the confusion as to the ‘first second’ and ‘second’ recitations as detailed immediately above, it is not clear how a parameter can be determined based on ‘zero’ inputs or how any such logical / mathematical / statistical operation could be achieved with ‘zero’ inputs.  The final limitation of the claim ends with determining a second future emotional state based on the first and second contributions to the future cortisol trace — where such first and second contributions were already recited in claim 1 — and thus claim 10 does not appear to incorporate the preceding (unclear) steps in the body of the claim.  To wit: claim 10 does not appear to actually utilize in the final limitation the parameters defined by the limitations in claim 10 previous to the final limitation of claim 10.  Given the number of overlapping and combining issues of clarity present in claim 10, the claim is considered indefinite in its entirety.  Same/similar issues arise in claim(s) 11 and 19 mutatis mutandis.  
Claim(s) 11 is/are also rejected due to its/their dependence on claim(s) 10. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites
A device for determining an emotional state of a user based on emotion-induced cortisol estimation, comprising:
an interface circuit,
wherein the interface circuit is arranged to obtain a psychophysiological signal trace indicative of one or more measured stimulus responses,
wherein the one or more measured stimulus responses correspond to a neural stress response;
and a processing circuit,
wherein the processing circuit is arranged to process the psychophysiological signal trace,
wherein the processing circuit is configured to determine one or more stimulus responses in the psychophysiological signal trace,
wherein the processing circuit is configured to determine a first contribution to an estimated future cortisol level trace based on the one or more determined stimulus responses in the psychophysiological signal trace,	
wherein the processing circuit is configured to determine a second contribution to the estimated future cortisol level trace based on one or more anticipated future stimulus responses,
wherein the processing circuit is configured to determine an estimated future emotional state of the user based on the first contribution and the second contribution to the estimated future cortisol level trace.

	The recitation of a device for determining an emotional state comprising a circuit to obtain a signal trace from a stimulus response and a circuit which processes the signal trace to determine contributions to a future cortisol level based on a measured response and an anticipated future response to then determine a future emotional state encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering) and otherwise generic computer elements (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘determining’ contributions to a cortisol level based on a measured response and anticipated response encompasses a clinician reviewing a stimulus response signal (such as skin conductivity data), (mentally) estimating an influence of the signal (contribution) to a patient’s future cortisol level (trace), and (mentally) estimating a future signal influence (contribution) to the patient’s future cortisol levels to then estimate a patient’s future mental (emotional) state based on the measured and 
This judicial exception is not integrated into a practical application.  Claim 1 only recites the additional elements of generic ‘circuits’ (computer elements) which obtain psychophysiological signals — mere extrasolutionary data gathering — without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Independent claim(s) 12-14, and 20 encounters the same issues as claim 1 mutatis mutandis.  Dependent claim(s) 3-11 and 15-19 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Dependent claim(s) 2 encounters the same issues mutatis mutandis as the independent claim from which it depends in that it merely recites extrasolutionary activity at a broad level of detail (2019 PEG p. 55 and MPEP § 2106.05(g)). Accordingly, claims 1-20 are not integrated into a practical application under the second part of step 2A of the Mayo framework. 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

Accordingly, the insignificant extrasolutionary activity of obtaining psychophysiological signals to determine a health parameter,  as presently limited, cannot provide an inventive concept.  The claim(s) are not patent eligible. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791